Fourth Court of Appeals
                                San Antonio, Texas
                                     January 23, 2019

                          No. 04-18-00794-CR & 04-18-00795-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                    Ahmed MAMUTH,
                                        Appellee

                       From the County Court, Kinney County, Texas
                          Trial Court No. 10195CR & 10196CR
                       Honorable Spencer W. Brown, Judge Presiding


                                      ORDER
       The State’s Motion Relating to Case Record and to Findings of Fact and Conclusions of
Law is hereby DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court